           Case 19-03935-dd                  Doc 1              Filed 07/26/19 Entered 07/26/19 11:10:21                           Desc Main
                                                                Document      Page 1 of 20
 Fill in this information to ident1fy your case:

 United States Bankruptcy Court for the:

     District of South Carolina

     Case number (If known): - - - - - - - - - - - Chapter you are filing under:
                                                   D Chapter?
                                                   D Chapter 11
                                                   C:t Chapter 12
                                                   Iii Chapter 13


B 101- Form 1-101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                         12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question. I DEMAND REMOVAL FROM AUTOMATIC REFERRAL


               Identify Yourself

                                        About Debtor 1 :                                              About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name

       Write the name that is on your
       government-issued picture
                                        Cherita
       identification (for example,     First name                                                    First name
       your driver's license or         A
       passport).                       Middle name                                                   Middle name
       Bring your picture               Trotter
       identification to your meeting   Last name                                                      Last name
       with the trustee.
                                        Suffix (Sr., Jr., II, Ill)                                    Suffix (Sr., Jr., II, Ill)




2.     All other names you
       have used in the last 8          First name                                                     First name
       years

       Include your married or          Middle name                                                    Middle name
       maiden names.
                                        Last name                                                      Last name


                                        First name                                                     First name

                                        Middle name                                                    Middle name

                                        Last name                                                      Last name




3. Only the last 4 digits of
   your Social Security
                                        XXX           XX -          8___
                                                                _Q___  9 ___
                                                                           2_                          XXX          X X - - - _ _ _ _ __

   number or federal                    OR                                                            OR
   Individual Taxpayer
   Identification number                9xx - xx                                                       9xx - xx
   (ITIN)

B 101- Form 1-101                                     Voluntary Petition for Individuals Filing for Bankruptcy                          page 1
           Case 19-03935-dd                     Doc 1             Filed 07/26/19 Entered 07/26/19 11:10:21                                 Desc Main
                                                                  Document      Page 2 of 20

Debtor 1      Charita A. Trotter                                                                       Case number (if known>·--------------
              First Name   Middle Name                Last Name




                                         About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):


4.   Any business names
     and Employer                        0      I have not used any business names or EINs.               0      I have not used any business names or EINs.
     Identification Numbers
     (EIN) you have used in
     the last 8 years                    Business name                                                    Business name

     Include trade names and
     doing business as names
                                         Business name                                                    Business name



                                         EIN-
                                                     - -------                                            -   - - -------
                                                                                                          EIN


                                         -   -       - -------                                            -   - - -------
                                         EIN                                                              EIN
                                                                                                                                                                       I
                                                                                                                                                                       I
                                                                                                                                                                       I


5. Where you live                                                                                         If Debtor 2 lives at a different address:



                                         PMB 144 Pavilion Street
                                         Number          Street                                           Number          Street




                                         Summerville                               sc        29483
                                         City                                     State     ZIP Code      City                                     State    ZIP Code

                                         Dorchester
                                         County                                                           County


                                         If your mailing address is different from the one                If Debtor 2's mailing address is different from
                                         above, fill it in here. Note that the court will send            yours, fill it in here. Note that the court will send
                                         any notices to you at this mailing address.                      any notices to this mailing address.



                                         Number          Street                                           Number          Street



                                         P.O. Box                                                         P.O. Box



                                         City                                     State     ZIP Code      City                                     State    ZIP Code




6. Why you are choosing                  Check one:                                                       Check one:
   this district to file for
   bankruptcy                            liZi Over the last 180 days before filing this petition,         0      Over the last 180 days before filing this petition,
                                                I have lived in this district longer than in any                 I have lived in this district longer than in any
                                                other district.                                                  other district.

                                         0      I have another reason. Explain.                           0      I have another reason. Explain.
                                                (See 28 U.S.C. § 1408.)                                          (See 28 U.S. C. § 1408.)




B 101- Form 1-101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                       page 2
           Case 19-03935-dd                  Doc 1             Filed 07/26/19 Entered 07/26/19 11:10:21                                 Desc Main
                                                               Document      Page 3 of 20

Debtor 1      Cherita A. Trotter                                                                 Case n u m b e r ( i f k n o w n ) ' - - - - - - - - - - - - -
              First Name   Middle Name             Last Name




            Tell the Court About Your Bankruptcy Case


1.   The chapter of the                  Check one. (For a brief description of each, see Notice Required by 11 U.S. C.§ 342(b) for Individuals Filing
     Bankruptcy Code you                 for Bankruptcy (Form 201 0)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under
                                         0   Chapter?

                                         0   Chapter 11

                                         D Chapter 12

                                         I;ZI Chapter 13


s. How you will pay the fee              D I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                           local court for more details about how you may pay. Typically, if you are paying the fee
                                           yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                           submitting your payment on your behalf, your attorney may pay with a credit card or check
                                           with a pre-printed address.

                                         Iilii need to pay the fee in installments.  If you choose this option, sign and attach the
                                             Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                         D I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                           By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                           less than 150% of the official poverty line that applies to your family size and you are unable to
                                           pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                           Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.
                                                                                  ·--------·--------·

9.   Have you filed for                  I;ZI No
     bankruptcy within the
     last 8 years?                       DYes. District                                 When                      Case number
                                                                                                MMI DDIYYYY

                                                   District                             When                      Case number
                                                                                                MM I DD IYYYY

                                                   District                             When                      Case number
                                                                                                MM I DD IYYYY



10. Are any bankruptcy                   I;ZI No
     cases pending or being
     filed by a spouse who is            DYes. Debtor                                                             Relationship to you
     not filing this case with                     District                             When                      Case number, if known
     you, or by a business                                                                      MMIDD IYYYY
     partner, or by an
     affiliate?
                                                   Debtor                                                         Relationship to you

                                                   District                             When                      Case number, if known
                                                                                                MMIDDIYYYY



11. Do you rent your                     0   No.   Go to line 12.
     residence?                          I;ZI Yes. Has your landlord obtained an eviction judgment against you?
                                                   I;ZI No. Go to line 12.
                                                   D Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                     part of this bankruptcy petition.




B 101- Form 1-101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                   page3
           Case 19-03935-dd                         Doc 1              Filed 07/26/19 Entered 07/26/19 11:10:21                                Desc Main
                                                                       Document      Page 4 of 20

Debtor 1         Cherita A. Trotter                                                                          Case number ( ; ! k n o w n ) · - - - - - - - - - - - - - -
                First Name        Middle Name              Last Name




              Report About Any Businesses You Own as a Sole Proprietor


12.   Are you a sole proprietor                 D No. Go to Part 4.
      of any full- or part-time
      business?                                 D Yes. Name and location of business
      A sole proprietorship is a                          N/A
      business you operate as an
                                                          Name of business, if any
      individual, and is not a
      separate legal entity such as
      a corporation, partnership, or
      LLC.                                                Number        Street

      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.
                                                           City                                                     State        ZIP Code


                                                          Check the appropriate box to describe your business:

                                                          D Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                          D   Single Asset Real Estate (as defined in 11 U.S. C. § 101 (51 B))

                                                          D Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                          D Commodity Broker (as defined in 11 U.S.C. § 101 (6))

                                                          0   None of the above


13. Are you filing under                        If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                                any of these documents do not exist, follow the procedure in 11 U .S.C. § 1116(1 )(B).
      are you a small business
      debtor?
      For a definition of small
                                                ltJ No.   I am not filing under Chapter 11.

      business debtor, see                      D No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      11 u.s.c. § 101(510).                           the Bankruptcy Code.

                                                D Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                       Bankruptcy Code.


              Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14.   Do you own or have any                    ~No
      property that poses or is
      alleged to pose a threat                  DYes.      What is the hazard?
      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs
                                                           If immediate attention is needed, why is it n e e d e d ? - - - - - - - - - - - - - - - - - -
      immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?

                                                           Where is the property? ..;,N.::./.:..,A.:....__ _- - : : - : _ , - - - - - - - - - - - - - - - - - - - -
                                                                                     Number         Street




                                                                                     City                                             State      ZIP Code


B 101- Form 1-101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                     page4
           Case 19-03935-dd                       Doc 1            Filed 07/26/19 Entered 07/26/19 11:10:21                                  Desc Main
                                                                   Document      Page 5 of 20

Debtor 1         Cherita A. Trotter                                                                        Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name     Middle Name             Last Name




              Explain Your Efforts to Receive a Briefing About Credit Counseling

                                             About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
15.   Tell the court whether
      you have received a
      briefing about credit                  You must check one:                                                You must check one:
      counseling.                                                                                               D
                                             D   I received a briefing from an approved credit                      I received a briefing from an approved credit
                                                 counseling agency within the 180 days before I                     counseling agency within the 180 days before I
      The law requires that you                  filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
      receive a briefing about credit            certificate of completion.                                         certificate of completion.
      counseling before you file for
                                                 Attach a copy of the certificate and the payment                   Attach a copy of the certificate and the payment
      bankruptcy. You must
                                                 plan, if any, that you developed with the agency.                  plan, if any, that you developed with the agency.
      truthfully check one of the
      following choices. If you              ~ I received a briefing from an approved credit                    D   I received a briefing from an approved credit
      cannot do so, you are not                  counseling agency within the 180 days before I                     counseling agency within the 180 days before I
      eligible to file.                          filed this bankruptcy petition, but I do not have a                filed this bankruptcy petition, but I do not have a
                                                 certificate of completion.                                         certificate of completion.
      If you file anyway, the court
                                                 Within 14 days after you file this bankruptcy petition,            Within 14 days after you file this bankruptcy petition,
      can dismiss your case, you
                                                 you MUST file a copy of the certificate and payment                you MUST file a copy of the certificate and payment
      will lose whatever filing fee
                                                 plan, if any.                                                      plan, if any.
      you paid, and your creditors
      can begin collection activities        D   I certify that I asked for credit counseling                   D   I certify that I asked for credit counseling
      again.                                     services from an approved agency, but was                          services from an approved agency, but was
                                                 unable to obtain those services during the 7                       unable to obtain those services during the 7
                                                 days after I made my request, and exigent                          days after I made my request, and exigent
                                                 circumstances merit a 30-day temporary waiver                      circumstances merit a 30-day temporary waiver
                                                 of the requirement.                                                of the requirement.
                                                 To ask for a 30-day temporary waiver of the                        To ask for a 30-day temporary waiver of the
                                                 requirement, attach a separate sheet explaining                    requirement, attach a separate sheet explaining
                                                 what efforts you made to obtain the briefing, why                  what efforts you made to obtain the briefing, why
                                                 you were unable to obtain it before you filed for                  you were unable to obtain it before you filed for
                                                 bankruptcy, and what exigent circumstances                         bankruptcy, and what exigent circumstances
                                                 required you to file this case.                                    required you to file this case.
                                                 Your case may be dismissed if the court is                         Your case may be dismissed if the court is
                                                 dissatisfied with your reasons for not receiving a                 dissatisfied with your reasons for not receiving a
                                                 briefing before you filed for bankruptcy.                          briefing before you filed for bankruptcy.
                                                 If the court is satisfied with your reasons, you must              If the court is satisfied with your reasons, you must
                                                 still receive a briefing within 30 days after you file.            still receive a briefing within 30 days after you file.
                                                 You must file a certificate from the approved                      You must file a certificate from the approved
                                                 agency, along with a copy of the payment plan you                  agency, along with a copy of the payment plan you
                                                 developed, if any. If you do not do so, your case                  developed, if any. If you do not do so, your case
                                                 may be dismissed.                                                  may be dismissed.
                                                 Any extension of the 30-day deadline is granted                    Any extension of the 30-day deadline is granted
                                                 only for cause and is limited to a maximum of 15                   only for cause and is limited to a maximum of 15
                                                 days.                                                              days.

                                             D   I am not required to receive a briefing about                  D   I am not required to receive a briefing about
                                                 credit counseling because of:                                      credit counseling because of:

                                                 D   Incapacity.     I have a mental illness or a mental            D   Incapacity.    I have a mental illness or a mental
                                                                     deficiency that makes me                                          deficiency that makes me
                                                                     incapable of realizing or making                                  incapable of realizing or making
                                                                     rational decisions about finances.                                rational decisions about finances.
                                                 D   Disability.     My physical disability causes me               D   Disability.    My physical disability causes me
                                                                     to be unable to participate in a                                  to be unable to participate in a
                                                                     briefing in person, by phone, or                                  briefing in person, by phone, or
                                                                     through the internet, even after I                                through the internet, even after I
                                                                     reasonably tried to do so.                                        reasonably tried to do so.
                                                 D   Active duty. I am currently on active military                 D   Active duty. I am currently on active military
                                                                  duty in a military combat zone.                                    duty in a military combat zone.
                                                 If you believe you are not required to receive a                   If you believe you are not required to receive a
                                                 briefing about credit counseling, you must file a                  briefing about credit counseling, you must file a
                                                 motion for waiver of credit counseling with the court.             motion for waiver of credit counseling with the court.




B 101- Form 1-101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                        page5
           Case 19-03935-dd                    Doc 1               Filed 07/26/19 Entered 07/26/19 11:10:21                                                   Desc Main
                                                                   Document      Page 6 of 20

Debtor 1       Cherita A. Trotter                                                                              Case number (if k n o w n ) ' - - - - - - - - - - - - -
              First Name   Middle Name                 Last Name




            Answer These Questions for Reporting Purposes

                                         16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do                     as "incurred by an individual primarily for a personal, family, or household purpose."
    you have?
                                                0     No. Go to line 16b.
                                                Ill   Yes. Go to line 17.

                                         16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                              money for a business or investment or through the operation of the business or investment.

                                                IZl   No. Go to line 16c.
                                                0     Yes. Go to line 17.

                                         16c. State the type of debts you owe that are not consumer debts or business debts.



17. Are you filing under
    Chapter7?                            ~ No. I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after           0     Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                          administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and                                      liZI   No
    administrative expenses
    are paid that funds will be                       0      Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                1Zl1-49                                           0   1,000-5,000                                   0     25,001-50,000
    you estimate that you                0 50-99                                           0   5,001-10,000                                  0     50,001-100,000
    owe?                                 0 100-199                                         0   10,001-25,000                                 0     More than 100,000
                                         0     200-999

19. How much do you                      0     $0-$50,000                                  0   $1,000,001-$10 million                        0     $500,000,001-$1 billion
    estimate your assets to              0     $50,001-$100,000                            0   $10,000,001-$50 million                       0     $1,000,000,001-$10 billion
    be worth?                            Ill   $100,001-$500,000                           0   $50,000,001-$100 million                      0     $10,000,000,001-$50 billion
                                         0     $500,001-$1 million                         0   $100,000,001-$500 million                     0     More than $50 billion

20. How much do you                      0     $0-$50,000                                  0   $1,000,001-$10 million                        0     $500,000,001-$1 billion
    estimate your liabilities            0     $50,001-$100,000                            0   $10,000,001-$50 million                       0     $1,000,000,001-$10 billion
    to be?                               Ill   $100,001-$500,000                           0   $50,000,001-$100 million                      0     $10,000,000,001-$50 billion
                                         0     $500,001-$1 million                         0   $100,000,001-$500 million                     0     More than $50 billion
            Sign Below

                                         I have examined this petition, and I certify hat the information provided is true and correct.
For you

                                         If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                         of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                         under Chapter 7.
                                         If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                         this document, I have obtained and read the notice required by 11 U.S. C. § 342(b).
                                         I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                         I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                         with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                         18 U.S.C. §§ 152, 1341, 1519, and 3571.
                                                  ·v               ~           \
                                         X \_.f~"\.(,                        -~-_)__,·,itt         1
                                               Signature of Debtor 1                                                    Signature of Debtor 2

                                               Executed on         ,-1 / A'?_, i ~)< ''. ~ \                            Executed on .,...,.,.,-.,..,..----,-,...,...,.,.,.-
                                                                   MM   I DD       IYYYY                                             MM I DD IYYYY


B 101- Form 1-101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                                               page6
       Case 19-03935-dd                   Doc 1           Filed 07/26/19 Entered 07/26/19 11:10:21                                   Desc Main
                                                          Document      Page 7 of 20

Debtor 1    Cherita A. Trotter                                                                    Case number (if known>'---------------
            First Name   Middle Name              Last Name




                                       I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are          to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                     available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                       the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented             knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                                                                                           Date
                                          Signature of Attorney for Debtor                                                MM         DD   /YYYY




                                           Printed name



                                          Firm name



                                           Number     Street




                                           City                                                           State           ZIP Code




                                           Contact phone - - - - - - - - - - - - - - -                    Email address




                                           Bar number                                                     State




B 101- Form 1-101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                        page?
           Case 19-03935-dd              Doc 1              Filed 07/26/19 Entered 07/26/19 11:10:21                            Desc Main
                                                            Document      Page 8 of 20

Debtor 1      Charita A. Trotter                                                             Case number (it k n o w n > ' - - - - - - - - - - - - -
              First Name   Middle Name          Last Name




For you if you are filing this           The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                    should understand that many people find it extremely difficult to represent
attorney                                 themselves successfully. Because bankruptcy has long-term financial and legal
                                         consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                  To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                  technical, and a mistake or inaction may affect your rights. For example, your case may be
                                         dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                         hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                         firm if your case is selected for audit. If that happens, you could lose your right to file another
                                         case, or you may lose protections, including the benefit of the automatic stay.

                                         You must list all your property and debts in the schedules that you are required to file with the
                                         court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                         in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                         property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                         also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                         case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                         cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                         Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                         If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                         hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                         successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                         Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                         be familiar with any state exemption laws that apply.

                                         Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                         consequences?
                                         D   No
                                         1121 Yes
                                         Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                         inaccurate or incomplete, you could be fined or imprisoned?
                                         0   No
                                         !;a Yes
                                         Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                         1121 No
                                         D   Yes. Name of Person,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                  Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                         By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                         have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                         attorney may cause me to lose my rights or property if I do not properly handle the case.




                                          Signature of Debtor 1                                       Signature of Debtor 2


                                         Date
                                                            '""l--~)_rA.l\\
                                                                 ( "'') J ... ·(                      Date
                                                            MM/ DD   /YYYY                                             MM/    DD /YYYY

                                         Contact phone       (843) 371-2301                           Contact phone

                                         Cell phone          (843) 371-2301                           Cell phone

                                         Email address       Cheritatrotter@gmail.com                 Email address




B 101- Form 1-101                               Voluntary Petition for Individuals Filing for Bankruptcy                                 pageS
                Case 19-03935-dd                     Doc 1    Filed 07/26/19 Entered 07/26/19 11:10:21                                     Desc Main
                                                              Document      Page 9 of 20

F1ll in this information to identify your case:


Debtor1               Cherita                     A.            Trotter
                      First Name               Middle Name          last Name

Debtor2
(Spouse, if filing)   First Name               Middle Name          Last Name


Untted States Bankruptcy Court for the:                             District of South Carolina
                                           ----------                             (State)
Case number
(If known)
                                                                                                                                            l:l   Check if this is an
                                                                                                                                                  amended filing



  Form 1-106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                        12/15

  If two married people are filing together, both are equally responsible for supplying correct information.




                      Sign Below



        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        W"'No
        0     Yes. Name of person_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ . Attach Bankruptcy Petition Preparer's Notice, Declaration,              and

                                                                                                                 Signature (Form 1-119).




        I certify that I have read the summary and schedules filed with this declaration and that they are accurate.



                                   r
                                   \      . \ • ..--~-~'
                                                  ;l:l'--)
          Signature of Debtor 1                                         Signature of Debtor 2


                                                                        Date
                                                                                7M"'M"'i,.-;::cDD::-:/----cY;:-;Y:-;:YY,-;--




  Form 1-106Dec                                              Declaration About an Individual Debtor's Schedules
              Case 19-03935-dd                           Doc 1       Filed 07/26/19 Entered 07/26/19 11:10:21                                    Desc Main
                                                                     Document     Page 10 of 20

 Fill in this informatiOn to identify your case:


 Debtor 1              Cherita               A.                  Trotter
                       First Name                  Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)   First Name                  Middle Name                    Last Name


 United States Bankruptcy Court for the:                                          District of South Carolina
                                              ----------                                      (State)
 Case number
 (If known)                                                                                                                                           l:l   Check if this is an
                                                                                                                                                            amended filing


 Form 1-1060
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                              12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
 additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
    D       No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
    D       Yes. Fill in all of the information below.


                 List All Secured Claims
                                                                                                                                                                      ColumnC
    List all secured claims. If a creditor has more than one secured claim, list the creditor separately                                                              ·.Unsecured
    for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.                                                             portion
    As much as possible, list the claims in alphabetical order according to the creditor's name.                                                                      lfany

       SANTANDER CONSUMER USA INC.                           Describe the property that secures the claim:                  $     N/A     $     N/A         $   N/A
     Creditor's Name                                         2012 Nissan Altima, 4 door Sedan, charcoal gray
       P.O. Box 660633
     Number              Street
                                                             As of the date you file, the claim is: Check all that apply.
       Dallas,                      TX   75266-0633          ~Contingent
                                                             I;J )<lnliquidated
     City                            State   Zl P Code       Ill" Disputed
  Who owes the debt? Check one.                              Nature of lien. Check all that apply.
   lll'1iebtor 1 only                                        D   An agreement you made (such as mortgage or secured
   D Debtor 2 only                                               car loan)
   D Debtor 1 and Debtor 2 only                              D   Statutory lien (such as tax lien, mechanic's lien)
   D At least one of the debtors and another                 D   Judgment lien from a lawsuit
                                                             D   Other (including a right to o f f s e t ) - - - - - - - -
  D   Check if this claim relates to a
      community debt
   Date debt was incurred 12/2013                            Last4           of account number
        c=r-ed""'it-or'.,..s"'"N=-am_e_ _ _ _ _ _ _ _ _ _ _ Describe the property that secures the claim:                         $_ _ _ _ __    $_______ $_ _ _ ___



     Number              Street
                                                             As of the date you file, the claim is: Check all that apply.
                                                             D    Contingent
                                                             D    Unliquidated
     City                            State   Zl P Code       D    Disputed
   Who owes the debt? Check one.                             Nature of lien. Check all that apply.
   D     Debtor 1 only                                       D    An agreement you made (such as mortgage or secured
   D     Debtor 2 only                                            car loan)
   D     Debtor 1 and Debtor 2 only                          D    Statutory lien (such as tax lien, mechanic's lien)
   D     At least one of the debtors and another             D    Judgment lien from a lawsuit
                                                             D    Other (including a right to o f f s e t ) - - - - - - - -
   D    Check if this claim relates to a
        community debt
                                                             Last4           of account number
                                             entries In Column A on this page. Write that number here:                        $   N/A

Form 1-1060                                          Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of_3_
                Case 19-03935-dd                             Doc 1         Filed 07/26/19 Entered 07/26/19 11:10:21                                   Desc Main
                                                                           Document     Page 11 of 20
   Debtor1             Cherita A. Trotter                                                                          Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name      Middle Name              Last Name




                  Additional Page                                                                                                ~A.                               Co/umnC
                  After listing any entries on this page, number them beginning with 2.3, followed                               "~ol.lflt'lfd.im
                                                                                                                                 Po.Mt       .
                                                                                                                                                                   Unueured
                                                                                                                                                                   ~
                  by 2.4, and so forth.                                                                                          !l!ltueof•                        If any
                -----------------------------------------------Describe the property that secures the claim:                    $._ _ _ __      $._ _ _ _ _ $._ _ _ _ __
         Creditor's Name


         Number            Street


                                                               As of the date you file, the claim is: Check all that apply.
                                                               0    Contingent
         City                         State     Zl P Code      0    Unliquidated
                                                               0    Disputed
    Who owes the debt? Check one.                              Nature of lien. Check all that apply.
    0      Debtor 1 only                                       0    An agreement you made (such as mortgage or secured
    0      Debtor 2 only                                            car loan)
    0      Debtor 1 and Debtor 2 only                          0    Statutory lien (such as tax lien, mechanic's lien)
    0      At least one of the debtors and another             0    Judgment lien from a lawsuit
                                                               0    Other (including a right to o f f s e t ) - - - - - - - -
    0      Check if this claim relates to a
           community debt

    Date debt was incurred - - - - -                           Last 4 digits of account number _ _ _ _


                                                               Describe the property that secures the claim:                    $._ _ _ _ __        $. _ _ _ _ _ $>_ _ __
         Creditor's Name


         Number            Street

                                                               As of the date you file, the claim is: Check all that apply.
                                                               0    Contingent
                                                               0    Unliquidated
         City                         State      Zl P Code
                                                               0    Disputed
    Who owes the debt? Check one.
                                                               Nature of lien. Check all that apply.
     0     Debtor 1 only
                                                               0    An agreement you made (such as mortgage or secured
     0     Debtor 2 only                                            car loan)
     0     Debtor 1 and Debtor 2 only                          0    Statutory lien (such as tax lien, mechanic's lien)
     0     At least one of the debtors and another             0    Judgment lien from a lawsuit

    0      Check if this claim relates to a
                                                               0    Other (including a right to o f f s e t ) - - - - - - - -
           community debt

    Date debt was incurred - - - - -                           Last 4 digits of account number _ _ _ _


                                                               Describe the property that secures the claim:                    $_ _ _ _ _ _        $._ _ _ _ _ _ $_ _ __
         Creditor's Name


         Number            Street


                                                               As of the date you file, the claim is: Check all that apply.
                                                                0   Contingent
         City                         State      ZIP Code       0    Unliquidated
                                                                0    Disputed
     Who owes the debt? Check one.                             Nature of lien. Check all that apply.
     0      Debtor 1 only                                       0    An agreement you made (such as mortgage or secured
     0      Debtor 2 only                                            car loan)
     0      Debtor 1 and Debtor 2 only                          0    Statutory lien (such as tax lien, mechanic's lien)
     0     At least one of the debtors and another              0    Judgment lien from a lawsuit
                                                                0    Other (including a right to o f f s e t ) - - - - - - - -
     0      Check if this claim relates to a
            community debt
     Date debt was incurred                                    Last 4 digits of account number _ _ _ _                                                                         I
                Add the dollar value of your entries In Column A on this page. Write that number here:                          fs=======l
                If this is the last page of your form, add the dollar value totals from all pages.
1.... __ . ~Wrltt1b!i!t.n!l.!.!'.tlttr.bt.rt:                                                                                   .:s=======L-                 ····-·-·---__ j
  Form 1-1060                                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page _1._ of _3_
           Case 19-03935-dd                   Doc 1      Filed 07/26/19 Entered 07/26/19 11:10:21                                   Desc Main
                                                         Document     Page 12 of 20
                  Cherita A.           Trotter
Debtor1                                                                                           Case number (if k n o w n ) ' - - - - - - - - - - - - - - -
                 First Name     Middle Name       Last Name


                 List Others to Be Notified for a Debt That You Already Listed

    Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
    agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
    you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
I   be notified for any debts in Part 1, do not fill out or submit this page.

~          COLLATERAL RECOVERY                                                               On which line in Part 1 did you enter the creditor?]. .   .!_
        Name                                                                                 Last 4 digits of account number   _2_ !_ J _j: _
        818 College Park Road
        Number        Street



          Ladson                                   sc                29456
        City                                         State           ZIP Code

                                                                                             On which line in Part 1 did you enter the creditor? _ _

        Name                                                                                 Last 4 digits of account number _ _ _ _


        Number         Street




        City                                          State          ZIP Code

                                                                                             On which line in Part 1 did you enter the creditor? _ _

        Name                                                                                 Last 4 digits of account number _ _ _ _


        Number         Street




        City                                          State          ZIP Code

                                                                                             On which line in Part 1 did you enter the creditor? _ _

        Name                                                                                 Last 4 digits of account number _ _ _ _


        Number         Street




        City                                          State          ZIP Code

                                                                                             On which line in Part 1 did you enter the creditor? _ _

        Name                                                                                 Last 4 digits of account number _ _ _ _


        Number         Street




        City                                          State           ZIP Code

                                                                                             On which line in Part 1 did you enter the creditor? _ _

        Name                                                                                 Last 4 digits of account number _ _ _ _


        Number         Street




          City                                        State           ZIP Code



Form 1-1060                                   Part 2 of Schedule 0: Creditors Who Have Claims Secured by Property                              page _3_ of _3_
            Case 19-03935-dd                            Doc 1           Filed 07/26/19 Entered 07/26/19 11:10:21                                                          Desc Main
                                                                        Document     Page 13 of 20


  Fill m th1s informatiOn to Identify your case:

  Debtor 1
                      Cherita              A.                       Trotter
                      First Name                      Middle Name                      Last Name

  Debtor2
  (Spouse, ~filing)   First Name                      Middle Name                      Last Name


  United States Bankruptcy Court for the:                                              District of South Carolina
                                                 ---------                                         (State)
  Case number                                                                                                                                                                 CJ   Check if this is an
                      (If known)                                                                                                                                                   amended filing




 Form 1-106Sum
 Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                   12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
 your original forms, you must fill out a new Summary and check the box at the top of this page.


, , , , Summarize Your Assets


                                                                                                                                                                          Your assets
                                                                                                                                                                          Value of what you own
 1. Schedule AlB: Property (Form 1-1 06A/B)
                                                                                                                                                                              $ _ _ _ _ __
     1a. Copy line 55, Total real estate, from Schedule A/8 ......................................................................................................... .


     1b. Copy line 62, Total personal property, from Schedule A/8 ...............................................................................................             $ _ _ _ _ __


     1c. Copy line 63, Total of all property on Schedule AlB .........................................................................................................        $ _ _ _ _ __



                Summarize Your Liabilities



                                                                                                                                                                           Your liabilities
                                                                                                                                                                           Amount you owe
 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D .......... ..                                          $    n/a


 3. Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                              $    n/a
     3a.   Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule ElF ........................................... .

     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ElF ...................................... .                           +   $ _ _ _ _ __



                                                                                                                                         Your total liabilities               $ _ _ _ _ __



                Summarize Your Income and Expenses


    Schedule 1: Your Income (Official Form 1061)
                                                                                                                                                                              $ _ _ _ _ __
     Copy your combined monthly income from line 12 of Schedule I ..........................................................................................

 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J ....................................................................................................               $------




 Form 1-106Sum                                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                     page 1 of2
            Case 19-03935-dd                 Doc 1           Filed 07/26/19 Entered 07/26/19 11:10:21                            Desc Main
                                                             Document     Page 14 of 20

Debtor 1
                   Cherita A.          Trotter                                                Case number (it known), _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name   Middle Name        Last Name




               Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

    r:l No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
    r:l Yes

7. What kind of debt do you have?

    CJ   Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
         family, or household purpose." 11 U.S.C. § 101 (8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

    CJ     Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.



 a. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
    Form 122A-1 Line 11; OR, Form 1228 Line 11; OR, Form 122C-1 Line 14.                                                            $ _ _ _ _ __




 9. Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:


                                                                                                      Total claim


     From Part 4 on Schedule ElF, copy the following:


                                                                                                      $._ _ _ _ _ __
    9a. Domestic support obligations (Copy line 6a.)

                                                                                                      $.____________
    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)

                                                                                                      $._ _ _ _ _ _ __
    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)


                                                                                                      $ _ _ _ _ _ _ __
    9d. Student loans. (Copy line 6f.)


    9e. Obligations arising out of a separation agreement or divorce that you did not report as       $._ _ _ _ _ __
        priority claims. (Copy line 6g.)

    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)         +$ _ _ _ _ _ _ __



    9g. Total. Add lines 9a through 9f.                                                               $_ _ _ _ _ ____




Form 1-106Sum                               Summary of Your Assets and Liabilities and Certain Statistical Information                     page 2 of2
                Case 19-03935-dd                Doc 1        Filed 07/26/19 Entered 07/26/19 11:10:21                                  Desc Main
                                                             Document     Page 15 of 20
   F1ll m th1s information to ident;fy your case:


   Debtor1             Cherita                 A.                  Trotter
                       First Name              Middle Name              Last Name

   Debtor 2
   (Spouse, if filing) First Name              Middle Name              Last Name


   United States Bankruptcy Court for the:                               District of South Carolina
                                             ----------                             (State)

   Case number
                                                                                                                                            1:1   Check if this is an
   (If known)                                                                                                                                     amended filing


 Form 1-106E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                             12/15
 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NON PRIORITY claims.
 List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule AI
 B: Property (Form 1-1 06AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Form 106G). Do not include any creditors with
 partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part
 you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of any additional pages,
 write your name and case number (if known).

                     List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
    IRI No. Go to Part 2.
     1:1 Yes.
      List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
      each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
      nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
      unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
      (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                                             "\'mprlority
                                                                                                                                                         'amount

                                                                Last 4 digits of account number _ _ _ _                        $        $                $
         Priority Credito(s Name
                                                                When was the debt incurred?
         Number           Street

                                                                As of the date you file, the claim is: Check all that apply.
                                                                D Contingent
         City                         State     ZIP Code
                                                                D Unliquidated
         Who incurred the debt? Check one.
                                                                D Disputed
         D Debtor 1 only
         D Debtor 2 only                                        Type of PRIORITY unsecured claim:
         D Debtor 1 and Debtor 2 only                           D Domestic support obligations
         D At least one of the debtors and another
                                                                D Taxes and certain other debts you owe the government
         D Check if this claim is for a community debt          D Claims for death or personal injury while you were
         Is the claim subject to offset?                          intoxicated
         D      No                                              D Other. Specify
         DYes

§J.2.2   ~~~~--------------­
         Priority Credito(s Name
                                                                Last 4 digits of account number _ _ _ _                        $        $                $
                                                                When was the debt incurred?
         Number           Street
                                                                As of the date you file, the claim is: Check all that apply.
                                                                D Contingent
         City                          State    ZIP Code        D Unliquidated
         Who incurred the debt? Check one.                      D Disputed
         D Debtor 1 only
                                                                Type of PRIORITY unsecured claim:
         D Debtor 2 only
                                                                D Domestic support obligations
         D Debtor 1 and Debtor 2 only
                                                                D Taxes and certain other debts you owe the government
         D At least one of the debtors and another
                                                                D Claims for death or personal injury while you were
         D Check if this claim is for a community debt            intoxicated
         Is the claim subject to offset?                        D Other. S p e c i f y - - - - - - - - - - - - -
         D      No
         DYes


 Form 1-106E/F                                           Schedule ElF: Creditors Who Have Unsecured Claims                                          page 1 of__§__
           Case 19-03935-dd                           Doc 1        Filed 07/26/19 Entered 07/26/19 11:10:21                                              Desc Main
                 Cherita         A.         Trotter                Document     Page 16 of 20
Debtor 1                                                                                                      Case number (if known>'---------------
                  First Name          Middle Name          Last Name


                 Your PRIORITY Unsecured Claims- Continuation Page

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                                    Total claim;    PrioritY   Nonpri0 rity
                                                                                                                                                          amount     amount

                                                                                                                                      $                  $,_ _ __    $ _ _ _ __
                                                                       Last 4 digits of account number _ _ _ _
     Priority Creditor's Name

                                                                       When was the debt incurred?
     Number            Street

                                                                       As of the date you file, the claim is: Check all that apply.

                                                                       D   Contingent
     City                                   State     ZIP Code         D   Unliquidated
                                                                       D   Disputed
     Who incurred the debt? Check one.
     D Debtor 1 only                                                   Type of PRIORITY unsecured claim:
     D Debtor 2 only
                                                                       D   Domestic support obligations
     D Debtor 1 and Debtor 2 only
                                                                       D   Taxes and certain other debts you owe the government
     D At least one of the debtors and another
                                                                       D   Claims for death or personal injury while you were
     D Check if this claim is for a community debt                         intoxicated
                                                                       D   Other. Specify _ _ _ _ _ _ _ _ _ _ _ __

     Is the claim subject to offset?
     D      No
     DYes


                                                                                                                                      $._ _ _ _ $._ __               $,_ _ __
                                                                       Last 4 digits of account number _ _ _ _
     Priority Creditor's Name

                                                                       When was the debt incurred?
     Number            Street

                                                                       As of the date you file, the claim is: Check all that apply.

                                                                       D   Contingent
     City                                   State     ZIP Code         D   Unliquidated
                                                                       D   Disputed
     Who incurred the debt? Check one.
      D Debtor 1 only                                                  Type of PRIORITY unsecured claim:
      D Debtor 2 only
                                                                       D   Domestic support obligations
      D Debtor 1 and Debtor 2 only
                                                                       D   Taxes and certain other debts you owe the government
      D At least one of the debtors and another
                                                                       D   Claims for death or personal injury while you were
                                                                           intoxicated
      D Check if this claim is for a community debt
                                                                       D   Other. Specify _ _ _ _ _ _ _ _ _ _ _ __

     Is the claim subject to offset?
      D     No
     DYes

                                                                                                                                      $_ _ _ _ _ $_ _ _ _            $ _ _ _ __
                                                                       Last 4 digits of account number _ _ _ _
     Priority Creditor's Name

                                                                       When was the debt incurred?
     Number             Street

                                                                       As of the date you file, the claim is: Check all that apply.

                                                                       D   Contingent
     City                                    State    ZIP Code         D   Unliquidated
                                                                       D   Disputed
     Who incurred the debt? Check one.
      D Debtor 1 only                                                  Type of PRIORITY unsecured claim:
      D Debtor 2 only
                                                                       D Domestic support obligations
      D Debtor 1 and Debtor 2 only
                                                                       D Taxes and certain other debts you owe the government
      D At least one of the debtors and another
                                                                       D Claims for death or personal injury while you were
                                                                         intoxicated
      D Check if this claim is for a community debt
                                                                       D Other. Specify _ _ _ _ _ _ _ _ _ _ _ __

      Is the claim subject to offset?
      D     No




Form 1-106EIF                                                Schedule E/F: Creditors Who Have Unsecured Claims                                                       page....£ of _Q_
            Case 19-03935-dd                        Doc 1           Filed 07/26/19 Entered 07/26/19 11:10:21                                     Desc Main
                     Cherita        A.    Trotter
                                                                    Document     Page 17 of 20
 Debtor 1                                                                                                 Case number (if k n o w n ) · - - - - - - - - - - - - - - -
                    First Name       Middle Name           Last Name



                   List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
    Kl     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
     (J    Yes

 4. List all of your non priority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
    included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured
    claims fill out the Continuation Page of Part 2.



                                                                                      Last 4 digits of account number _ _ _ _
                                                                                                                                                              $._ _ _ _ _ __

                                                                                      When was the debt incurred?
      Number             Street

      City                                              State          ZIP   Code     As of the date you file, the claim is: Check all that apply.

                                                                                      0   Contingent
      Who incurred the debt? Check one.                                               0   Unliquidated
      0       Debtor 1 only                                                           0   Disputed
      0       Debtor 2 only
      0       Debtor 1 and Debtor 2 only                                              Type of NON PRIORITY unsecured claim:
      0       At least one of the debtors and another                                 0   Student loans
      0       Check if this claim is for a community debt                             0   Obligations arising out of a separation agreement or divorce
                                                                                          that you did not report as priority claims
      Is the claim subject to offset?                                                 0   Debts to pension or profit-sharing plans, and other similar debts
      0       No                                                                      0   Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ _ __
      0       Yes


~ mNn.on~p~no~nmtync~~momnn.or~s~N~a~m~e------------------                            Last 4 digits of account number _ _ _ _                                 $._ _ _ _ __

                                                                                      When was the debt incurred?


      Number              Street
                                                                                      As of the date you file, the claim is: Check all that apply.
      City                                              State          ZIP   Code
                                                                                      0   Contingent
      Who incurred the debt? Check one.                                               0   Unliquidated
      0       Debtor 1 only
                                                                                      0   Disputed
      0       Debtor 2 only
                                                                                      Type of NONPRIORITY unsecured claim:
       0      Debtor 1 and Debtor 2 only
       0      At least one of the debtors and another                                 0   Student loans
                                                                                      0   Obligations arising out of a separation agreement or divorce
       0      Check if this claim is for a community debt                                 that you did not report as priority claims
      Is the claim subject to offset?                                                 0   Debts to pension or profit-sharing plans, and other similar debts
       0      No                                                                      0   Other. S p e c i f y - - - - - - - - - - - - - - -
       0      Yes


EJ    Nonpriority Creditor's Name
                                                                                      Last 4 digits of account number _ _ _ _
                                                                                      When was the debt incurred?
                                                                                                                                                              $._ _ _ _ __


       Number             Street

                                                                                      As of the date you file, the claim is: Check all that apply.
       City                                             State          ZIP   Code
                                                                                      0   Contingent
       Who incurred the debt? Check one.
                                                                                      0   Unliquidated
       0      Debtor 1 only
                                                                                      0   Disputed
       0      Debtor 2 only
       0      Debtor 1 and Debtor 2 only                                              Type of NON PRIORITY unsecured claim:
       0      At least one of the debtors and another
                                                                                      0   Student loans
       0      Check if this claim is for a community debt                             0   Obligations arising out of a separation agreement or divorce
                                                                                          that you did not report as priority claims
       Is the claim subject to offset?
                                                                                      0   Debts to pension or profit-sharing plans, and other similar debts
       0      No                                                                      0   Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       0      Yes



 Form 1-106EIF                                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  page _l_ of _Q__
           Case 19-03935-dd                       Doc 1            Filed 07/26/19 Entered 07/26/19 11:10:21                                   Desc Main
                    Cherita A.          Trotter
                                                                   Document     Page 18 of 20
Debtor 1                                                                                                  Case number (ifknown)1_ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name       Middle Name           Last Name



                  Your NONPRIORITY Unsecured Claims- Continuation Page


After listing any entries on this page, number them beginning with                4.4, followed by 4.5, and so forth.                                          Total claim



D    Nonpriority Creditor's Name
                                                                                       Last 4 digits of account number _ _ _ _                                 $._ _ __

                                                                                       When was the debt incurred?

     Number             Street
                                                                                       As of the date you file, the claim is: Check all that apply.

     City                                              State          ZIP Code         0   Contingent
                                                                                       0   Unliquidated
     Who incurred the debt? Check one.                                                 0   Disputed
      0      Debtor 1 only
      0      Debtor 2 only                                                             Type of NON PRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only                                                0   Student loans
      0      At least one of the debtors and another                                   0   Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      0      Check if this claim is for a community debt
                                                                                       0   Debts to pension or profit-sharing plans, and other similar debts
     Is the claim subject to offset?                                                   0   Other. S p e c i f y · - - - - - - - - - - - - -
      0      No
      0      Yes



D     Nonpriority Creditor's Name
                                                                                       Last 4 digits of account number _ _ _ _                                 $._ _ __


                                                                                       When was the debt incurred?

      Number             Street
                                                                                       As of the date you file, the claim is: Check all that apply.

      City                                             State          ZIP Code         0   Contingent
                                                                                       0   Unliquidated
      Who incurred the debt? Check one.                                                0   Disputed
      0      Debtor 1 only
      0      Debtor 2 only                                                             Type of NON PRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only                                                0   Student loans
      0      At least one of the debtors and another                                   0   Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      0      Check if this claim is for a community debt
                                                                                       0   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  0   Other. S p e c i f y · - - - - - - - - - - - - -
      0      No
      0      Yes


                                                                                                                                                               $._ _ _ __
                                                                                       Last 4 digits of account number _ _ _ _
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?

      Number             Street
                                                                                       As of the date you file, the claim is: Check all that apply.

      City                                             State          ZIP Code         0   Contingent
                                                                                       0   Unliquidated
      Who incurred the debt? Check one.                                                0   Disputed
      0      Debtor 1 only
      0      Debtor 2 only                                                             Type of NON PRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only                                                0   Student loans
      0      At least one of the debtors and another                                   0   Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      0      Check if this claim is for a community debt
                                                                                       0   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  0    Other. S p e c i f y · - - - - - - - - - - - - -
      0      No
      0      Yes




Form 1-106E/F                                                  Schedule E/F: Creditors Who Have Unsecured Claims                                               page   ..1. of __§__
          Case 19-03935-dd                   Doc 1           Filed 07/26/19 Entered 07/26/19 11:10:21                                Desc Main
                                                             Document     Page 19 of 20
Debtor1         Cherita A.         Trotter                                                        Case number (it known>'---------------
               First Name     Middle Name            Last Name



              List Others to Be Notified About a Debt That You Already Listed

   Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
   example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
   2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
   additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
     Name

                                                                            Line       of (Check one):    0   Part 1: Creditors with Priority Unsecured Claims
     Number          Street                                                                               0   Part 2: Creditors with Nonpriority Unsecured Claims

                                                                            Last 4 digits of account number _ _ _ _



                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
     Name

                                                                            Line        of (Check one):   0   Part 1: Creditors with Priority Unsecured Claims
     Number          Street                                                                               0   Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

                                                                            Last 4 digits of account number _ _ _ _
     City                                    State               ZIP Code


                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
     Name

                                                                            Line        of (Check one):   0   Part 1: Creditors with Priority Unsecured Claims
     Number          Street                                                                               0   Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

                                                                            Last 4 digits of account number _ _ _ _

                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
     Name

                                                                            Line        of (Check one):   0   Part 1: Creditors with Priority Unsecured Claims
     Number          Street                                                                               0   Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

                                                                            Last 4 digits of account number _ _ _ _
     City                                    State               ZIP Code


                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
     Name

                                                                            Line        of (Check one):   0   Part 1: Creditors with Priority Unsecured Claims
     Number          Street                                                                               0   Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

                                                                            Last 4 digits of account number _ _ _ _
     Ci                                      State               ZIP Code

                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
     Name

                                                                            Line        of (Check one):   0   Part 1: Creditors with Priority Unsecured Claims
     Number          Street                                                                               0   Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

                                                                            Last 4 digits of account number _ _ _ _
     City                                    State               ZIP Code


                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                            Line        of (Check one):   0   Part 1: Creditors with Priority Unsecured Claims
      Number         Street
                                                                                                          0   Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims


                                                                 ZIP Code
                                                                             Last 4 digits of account number _ _ _ _
      City                                   State




Form 1-106EIF                                          Schedule E/F: Creditors Who Have Unsecured Claims                                              page 2.. of...§_
           Case 19-03935-dd                 Doc 1          Filed 07/26/19 Entered 07/26/19 11:10:21                          Desc Main
               Cherita A.         Trotter
                                                           Document     Page 20 of 20
Debtor 1                                                                                    Case number (if k n o w n ) ' - - - - - - - - - - - - - - -
               First Name     Middle Name         Last Name



             Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




                                                                                       Total claim


                6a. Domestic support obligations                                6a.
Total claims                                                                           $
from Part 1
                6b. Taxes and certain other debts you owe the
                    government                                                  6b.    $

                6c. Claims for death or personal injury while you were
                    intoxicated                                                 6c.
                                                                                       $

                6d. Other. Add all other priority unsecured claims.
                    Write that amount here.                                     6d.   +$



                6e. Total. Add lines 6a through 6d.                             6e.
                                                                                            NJA
                                                                                       $



                                                                                       Total claim

                 6f. Student loans                                              6f.
Total claims                                                                            $
from Part2
                6g. Obligations arising out of a separation agreement
                    or divorce that you did not report as priority
                    claims                                                      6g.     $

                 6h. Debts to pension or profit-sharing plans, and other
                     similar debts                                              6h.    $

                6i. Other. Add all other nonpriority unsecured claims.
                    Write that amount here.                                     6i.   +$



                 6j. Total. Add lines 6f through 6i.                            6j.
                                                                                        $   NJA




Form 1-106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                     page~of _§_
